Title: To Thomas Jefferson from George Vanleer, 2 November 1802
From: Vanleer, George
To: Jefferson, Thomas


          
            Sir
            New Jersey Woodbury Novemr. 2nd 1802
          
          As a Citizen of the State of New Jersey I take the Liberty to inform you that the Election in this State has terminated very Contrary to our Expections and in favor of the Federal Interest. It appears by the Result of the late Election that we have a Majority in the Council and the Federalists a Majority in the Assembly which last Year we had in both. For my part I know not what has produced this unexpected Change, unless it be by a Repeal of the Excise on Loaf Sugar and Carriages which is a very unpopular thing in this State and by Retaining the Imposts on Brown Sugar and Bohea Tea which is also another very unpopular thing. For my part if I were to give my Oppinion upon this Subject that as Supposing there was no refined Sugar in this Country us’d there would not be so much Brown Sugar imported to this Country which enhances the price at a foreign Market of the Brown Sugar and which falls upon the poor people which would not be the Case if there was to be no Sugars refined in this Country; as undoubtetly there is so much wasted in the refining, more than would be us’d, takeing the Refined and unrefined together, than without the refined, therefore as the Rich are the Cause of the high price of Sugars for there certainly would not be so much Sugars Exported, and of course the price would not be so high, and they use so little of the Brown Sugars I think it reasonable they ought to pay an Excise on the Refined Sugars, for there never would be an equal Impost and Excise Law without it unless they made it up in some other Article of foreign or Domestic produce, there can be but one thing urg’d in favor of no [. . .] Sugars and that is that it encourages our own Manufactures. As for the Bohea Tea and Carriage Tax, if any Class of Citizens was to be Screen’d it ought to be the poor from Taxation. All which mentiond things the Federalists get a handle of to make Dupes to their party. there is one thing in my Opinion which I think ought to be Amended that is the Naturalization Law for five Years seems to be most an age to serve for a foreigner to serve, for he might make a useful Citizen within that period: we should not like it ourselves were we in their Case, for it is certain the more favor’s we shew’d them, would induce them to become more Worthy Citizens. It is my Opinion that one, two or three years at farthest would be Long enough to make them Citizens For my part I shall follow you and your Administration so long as you do Right, & no farther, & then for a Reformation
          I am with Respect
          
            G. Vanleer
          
        